Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1- 20 have been examined in this application. This communication is the first action on the merits. Information Disclosure Statement (IDS) filed on November 15, 2021 has been acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-11 are directed to a method for predicting the performance of a movie, Claims 12-19 are directed to an article of manufacture for predicting the performance of a movie and Claim 20 is directed to system for prediction the performance of a movie.
Claim 1 recites a method for predicting the performance of a movie, Claim 12 recites an article of manufacture for predicting the performance of a movie and Claim 20 recites a system for predicting the performance of a movie, which include receiving an identifier of a selected movie; identifying a set of features of the selected movie; identifying, based on the set of features, a set of similar movies, each movie in the set of similar movies having characteristics indicating similarity to the selected movie; calculating performance statistics for the set of similar movies, the performance 
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “computer-readable storage medium”, “computer program code”, “computing system”, “computer program product” and “computer system” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer-readable storage medium”, “computer program code”, “computing system”, “computer program product” and “computer system” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-11 and 13-19 recite the additional elements identifying a set of similar movies comprises: calculating a distance between each candidate movie in a set of candidate similar movies and the selected movie, the distance quantifying similarity of the selected movie and the corresponding candidate movie; selecting candidate movies to include in the set of similar movies based on the distance; selecting candidate movies to include in the set of similar movies comprises including a candidate movie in the set of similar movies responsive to the corresponding distance being less than a threshold; calculating the distance between a given candidate movie and the selected movie by  obtaining a feature vector describing the selected movie; obtaining a feature vector describing the selected movie; calculating the distance based on a difference between the feature vector describing the selected movie and the feature vector describing the selected movie; the set of features includes at least one of: budget, genre, target demographics, etc.; wherein calculating performance statistics comprise retrieving, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonet et al., US Publication No. 20140111693 A9, [hereinafter Bonet], in view of Poulin., US Publication No. 20120310785 A1, [hereinafter Poulin].
Regarding Claim 1,  
Bonet teaches
A computer-implemented method for predicting the performance of a movie, the method comprising: receiving an identifier of a selected movie; (Bonnet- Par. 14-“It is another object of the present invention to provide a method and system for analyzing “videos (films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips and television programs, among others) to predict market success.”Par.206-207-“The starting point of the Media Intelligence Universe is the ability to extract quantitative information from a video stored in digital format. The different types of mathematical procedures used to extract characteristic parameters are described in detail in U.S. Pat. No. 7,081,579. The analysis module is designed to be extremely portable and self-constituent, which means that it contains all the information it requires. Accordingly, the input of the MIU server is a list of videos with their respective descriptors (set of real numbers that could define different type of signal analysis, for example, the mean frequency, the level of noise, the mean power, image noise, rhythm, camera movements, etc.). A unique identifier is assigned to each video, which is used to retrieve metadata from the database, such as title, name of studio, director, actors, clip location, etc. Sometimes it is useful to apply a technique called Eigen Value Decomposition to find a reduced set of useful descriptors such as based on Principle Component Analysis (PCA) condensing the information because descriptors are not totally independent. So as to be able to filter the recommended list, some auxiliary non-mathematical information is also sent (such as, the year and the genre, among other relevant information related to the video). All this information is stored in an ASCII file that the MIU Server can read, parse, and analyze.”);
identifying a set of features of the selected movie (Bonet- Par. 206-207- “A unique identifier is assigned to each video, which is used to retrieve metadata from the database, such as title, name of studio, director, actors, clip location, etc. Sometimes it is useful to apply a technique called Eigen Value Decomposition to find a reduced set of useful descriptors such as based on Principle Component Analysis (PCA) condensing the information because descriptors are not totally independent. So as to be able to filter the recommended list, some auxiliary non-mathematical information is also sent (such as, the year and the genre, among other relevant information related to the video)”); 
identifying, based on the set of features, a set of similar movies, each movie in the set of similar movies having characteristics indicating similarity to the selected movie (Bonnet- Par. 210-“An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”); 
calculating performance statistics for the set of similar movies, the performance statistics indicating financial performance of the movies in the set of similar movies (Bonet Par. 215- “During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”; Par. 210-“An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”); 

Bonnet fails to teach the following feature taught by Poulin:
generating, based on the performance statistics, a prediction of performance for the selected movie (Poulin Par. 95-96- “In the area of “WISDOM” (e.g., knowledge) predictive models and the arrangements described can include a “movie success/revenue prediction system based on a variety of factors that are input into the system to predict the likely box office success (revenue) of a release of the film. Such a tool would be very useful for movie studios and movie distribution companies. Other WISDOM predictive models and the arrangements described can include a “music prediction system” where based on a variety of factors inputted into the system various elements of music (lyrics, and score) are determined. Other predictive models and the arrangements described can include a “political behavior prediction” system in which political behaviors are predicted based on a variety of factors inputted into the system. Exemplary behaviors could include topics such as electability, voting records, and poll results.”); 
and providing the prediction for presentation (Poulin Par. 82- “Referring now to FIG. 4A, the results of a search of future probability models provides exemplary results as in interface 100, as shown. These results denote the user defined name of the model, a description of the model, the url (location) of the model, the data size, the timestamp, and the access level for the user viewing the search result. When the search user clicks on the access level they are prompted with various options of access depending on the level defined by the predictive model's author. In this example the access level is ‘Private: For Sale’ and the price is $10,000.”).


Regarding Claim 2 and Claim 13
Bonet in view of Poulin teach the computer-implemented method of claim 1,… and the non-transitory computer-readable storage medium of claim 12, …
wherein identifying a set of similar movies comprises: calculating a distance between each candidate movie in a set of candidate similar movies and the selected movie, the distance quantifying similarity of the selected movie and the corresponding candidate movie (Bonnet- Par. 210-“ An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”; Par. 215 - “During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”); 
and selecting candidate movies to include in the set of similar movies based on the distance (Bonet- Par. 210- “An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”; Par. 215 - “During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”).
Regarding Claim 3 
Bonet in view of Poulin teach the computer-implemented method of claim 2…
wherein selecting candidate movies to include in the set of similar movies comprises including a candidate movie in the set of similar movies responsive to the corresponding distance being less than a threshold (Bonnet- Par. 210-“ An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”; Par. 215 - “During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”); 


Bonet in view of Poulin teach the computer-implemented method of claim 2,… and the non-transitory computer-readable storage medium of claim 13,…
wherein calculating the distance between a given candidate movie and the selected movie comprises: obtaining a feature vector describing the selected movie; (Bonnet- Par. 44-“The purpose of the initial analysis performed by the system is to analyze a variety of physical parameters of the videos stored in the database. Such physical parameters describe quantifiable characteristics of the film or TV program that may be mathematically modeled to create a descriptive, electronic “descriptors' vector” for each video. Moreover, the analyzed parameters are based on cognitive and perceptual analysis, and the system is referred to as a Media Intelligence Universe System. The characteristics have been identified to be the ones that are measurable and quantifiable. Often the characteristics are detected unconsciously. In general, the mix of parameters may be more important than any individual parameter. To implement the methods described herein, the system particularly analyzes one or more of the following characteristics for each video composition. Not all of the characteristics necessarily provide distinctions in the video program. Combinations of some or all of these characteristics may be employed without departing from the spirit and scope of the instant invention.”); 
obtaining a feature vector describing the selected movie (Bonnet- Par. 44-“The purpose of the initial analysis performed by the system is to analyze a variety of physical parameters of the videos stored in the database. Such physical parameters describe quantifiable characteristics of the film or TV program that may be mathematically modeled to create a descriptive, electronic “descriptors' vector” for each video. Moreover, the analyzed parameters are based on cognitive and perceptual analysis, and the system is referred to as a Media Intelligence Universe System. The characteristics have been identified to be the ones that are measurable and quantifiable. Often the characteristics are detected unconsciously. In general, the mix of parameters may be more important than any individual parameter. To implement the methods described herein, the system particularly analyzes one or more of the following characteristics for each video composition. Not all of the characteristics necessarily provide distinctions in the video program. Combinations of some or all of these characteristics may be employed without departing from the spirit and scope of the instant invention.”); 
and calculating the distance based on a difference between the feature vector describing the selected movie and the feature vector describing the selected movie (Bonnet- Par. 210-“ An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video”; Par. 215-“During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”).

Regarding Claim 5, 
Bonet in view of Poulin teach the computer-implemented method of claim 2,…
wherein the distances are calculated using a machine-learned model. (Bonnet- Par. 220-“ The learning systems use artificial intelligence applications as well as other methods to analyze the underlying mathematical patterns in the videos. The technology can isolate and separate many distinct events that occur in films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs, among others. By doing this, combined with other mathematical calculations, the system can develop a highly accurate and scientific tool. By revealing some before-unseen scientific information about films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips and television programs, we can better understand the art and man's desire to be engulfed in compelling entertainment.”); 

Regarding Claim 6, 
Bonet in view of Poulin teach the computer-implemented method of claim 1,…
wherein the set of features includes at least one of: budget, genre, target demographics, related intellectual property, cast, goal, whether the movie is a possible award winner, or release date. (Bonet- Par. 210-“An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”; Par. 215-“During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”); 

Regarding Claim 7 and Claim 16, 
Bonet in view of Poulin teach the computer-implemented method of claim 1,… and the non-transitory computer-readable storage medium of claim 12,…
wherein calculating performance statistics comprises: retrieving, from a data store, performance data for each movie in the set of similar movies; (Bonnet- Par. 210-“An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”; Par. 215-“During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”); 
and calculating based on the performance data, an average performance of movies in the set of similar movies (Bonnet- Par. 145-149 and related text-“The average rating for every scene type, as well as the associated average rating, the maximum rating and the standard drift/variation/deviation are analyzed. See below a data sample ordered according to the maximum rating.”; Par.210; Par. 215-“During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”)

Regarding Claim 11, 
Bonet in view of Poulin teach the computer-implemented method of claim 1,…
Bonet fails to teach the following feature taught by Poulin:
wherein the prediction includes at least one of a predicted revenue for the movie in each of a plurality of markets, an order for tie-in merchandise, a recommendation of how many screens a movie theater should dedicate to the movie, a recommendation of when to launch the movie, an indication of a contribution to total revenue of each of one or more roles associated with making the move, or a recommendation to launch the movie to on demand or streaming services in parallel, before, or in place of a theatrical release. (Poulin Par. 95- “In the area of “WISDOM” (e.g., knowledge) predictive models and the arrangements described can include a “movie success/revenue prediction system based on a variety of factors that are input into the system to predict the likely box office success (revenue) of a release of the film. Such a tool would be very useful for movie studios and movie distribution companies.”)

Bonet and Poulin are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet, as taught by 

Regarding Claim 12,  
Bonet teaches
… receiving an identifier of a selected movie; (Bonnet- Par. 14-“It is another object of the present invention to provide a method and system for analyzing “videos (films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips and television programs, among others) to predict market success.”Par.206-207-“The starting point of the Media Intelligence Universe is the ability to extract quantitative information from a video stored in digital format. The different types of mathematical procedures used to extract characteristic parameters are described in detail in U.S. Pat. No. 7,081,579. The analysis module is designed to be extremely portable and self-constituent, which means that it contains all the information it requires. Accordingly, the input of the MIU server is a list of videos with their respective descriptors (set of real numbers that could define different type of signal analysis, for example, the mean frequency, the level of noise, the mean power, image noise, rhythm, camera movements, etc.). A unique identifier is assigned to each video, which is used to retrieve metadata from the database, such as title, name of studio, director, actors, clip location, etc. Sometimes it is useful to apply a technique called Eigen Value Decomposition to find a reduced set of useful descriptors such as based on Principle Component Analysis (PCA) condensing the information because descriptors are not totally independent. So as to be able to filter the recommended list, some auxiliary non-mathematical information is also sent (such as, the year and the genre, among other relevant information related to the video). All this information is stored in an ASCII file that the MIU Server can read, parse, and analyze.”;
identifying a set of features of the selected movie (Bonnet- Par. 206-207-“ A unique identifier is assigned to each video, which is used to retrieve metadata from the database, such as title, name of studio, director, actors, clip location, etc. Sometimes it is useful to apply a technique called Eigen Value Decomposition to find a reduced set of useful descriptors such as based on Principle Component Analysis (PCA) condensing the information because descriptors are not totally independent. So as to be able to filter the recommended list, some auxiliary non-mathematical information is also sent (such as, the year and the genre, among other relevant information related to the video)”); 
identifying, based on the set of features, a set of similar movies, each movie in the set of similar movies having characteristics indicating similarity to the selected movie (Bonnet- Par. 210-“An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”); 
calculating performance statistics for the set of similar movies, the performance statistics indicating financial performance of the movies in the set of similar movies (Bonnet- Par. 215-“During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”; Par. 210-“An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”); 

Bonnet fails to teach the following feature taught by Poulin:
A non-transitory computer-readable storage medium including computer program code for predicting the performance of a movie that, when executed by a computing system, causes the computing system to perform operations comprising: …(Poulin Par. 29- “Referring to FIG. 1, a networked computer system 10 includes clients 12 a-12 b connected to a server system 17 through a first network, e.g., the Internet 14. The clients 12 a-12 b run browser programs 13 a-13 b that can request the server computer 17 to invoke data analysis software 30. The data analysis software 30 resides on a computer readable medium 17 a, e.g., disk or in memory for execution.”);
generating, based on the performance statistics, a prediction of performance for the selected movie (Poulin Par. 95-96- “In the area of “WISDOM” (e.g., knowledge) predictive models and the arrangements described can include a “movie success/revenue prediction system based on a variety of factors that are input into the system to predict the likely box office success (revenue) of a release of the film. Such a tool would be very useful for movie studios and movie distribution companies. Other WISDOM predictive models and the arrangements described can include a “music prediction system” where based on a variety of factors inputted into the system various elements of music (lyrics, and score) are determined. Other predictive models and the arrangements described can include a “political behavior prediction” system in which political behaviors are predicted based on a variety of factors inputted into the system. Exemplary behaviors could include topics such as electability, voting records, and poll results.”); 
and providing the prediction for presentation(Poulin Par. 82- “Referring now to FIG. 4A, the results of a search of future probability models provides exemplary results as in interface 100, as shown. These results denote the user defined name of the model, a description of the model, the url (location) of the model, the data size, the timestamp, and the access level for the user viewing the search result. When the search user clicks on the access level they are prompted with various options of access depending on the level defined by the predictive model's author. In this example the access level is ‘Private: For Sale’ and the price is $10,000.”).

Bonet and Poulin are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet, as taught by Poulin, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bonet with the motivation of using analysis that is related to the probability of a model predicting that the future event will occur such as movie success/revenue predictions (Poulin Par.10).
Regarding Claim 14 
Bonet in view of Poulin teach the non-transitory computer-readable storage medium of claim 13,…
wherein the set of features includes at least one of: budget, genre, target demographics, related intellectual property, cast, goal, whether the movie is a possible award winner, or release date, (Bonnet- Par. 210-“An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”; Par. 215-“During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”); 

and wherein selecting candidate movies to include in the set of similar movies comprises including a candidate movie in the set of similar movies responsive to the corresponding distance being less than a threshold (Bonet- Par. 210-“ An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”; Par. 215-“During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”).

Regarding Claim 20,  

… receiving an identifier of a selected movie; (Bonnet- Par. 14-“It is another object of the present invention to provide a method and system for analyzing “videos (films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips and television programs, among others) to predict market success.”Par.206-207-“The starting point of the Media Intelligence Universe is the ability to extract quantitative information from a video stored in digital format. The different types of mathematical procedures used to extract characteristic parameters are described in detail in U.S. Pat. No. 7,081,579. The analysis module is designed to be extremely portable and self-constituent, which means that it contains all the information it requires. Accordingly, the input of the MIU server is a list of videos with their respective descriptors (set of real numbers that could define different type of signal analysis, for example, the mean frequency, the level of noise, the mean power, image noise, rhythm, camera movements, etc.). A unique identifier is assigned to each video, which is used to retrieve metadata from the database, such as title, name of studio, director, actors, clip location, etc. Sometimes it is useful to apply a technique called Eigen Value Decomposition to find a reduced set of useful descriptors such as based on Principle Component Analysis (PCA) condensing the information because descriptors are not totally independent. So as to be able to filter the recommended list, some auxiliary non-mathematical information is also sent (such as, the year and the genre, among other relevant information related to the video). All this information is stored in an ASCII file that the MIU Server can read, parse, and analyze.”;
identifying a set of features of the selected movie (Bonnet- Par. 206-207-“ A unique identifier is assigned to each video, which is used to retrieve metadata from the database, such as title, name of studio, director, actors, clip location, etc. Sometimes it is useful to apply a technique called Eigen Value Decomposition to find a reduced set of useful descriptors such as based on Principle Component Analysis (PCA) condensing the information because descriptors are not totally independent. So as to be able to filter the recommended list, some auxiliary non-mathematical information is also sent (such as, the year and the genre, among other relevant information related to the video)”); 
identifying, based on the set of features, a set of similar movies, each movie in the set of similar movies having characteristics indicating similarity to the selected movie (Bonnet- Par. 210-“An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”); 
calculating performance statistics for the set of similar movies, the performance statistics indicating financial performance of the movies in the set of similar movies (Bonnet- Par. 215-“During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”; Par. 210-“An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”); 

Bonnet fails to teach the following feature taught by Poulin:
A computer system for predicting the performance of a movie, comprising: a non-transitory computer-readable storage medium comprising executable computer program code, the computer program code comprising instructions for: …(Poulin Par. 29- “Referring to FIG. 1, a networked computer system 10 includes clients 12 a-12 b connected to a server system 17 through a first network, e.g., the Internet 14. The clients 12 a-12 b run browser programs 13 a-13 b that can request the server computer 17 to invoke data analysis software 30. The data analysis software 30 resides on a computer readable medium 17 a, e.g., disk or in memory for execution.”);
generating, based on the performance statistics, a prediction of performance for the selected movie (Poulin Par. 95-96- “In the area of “WISDOM” (e.g., knowledge) predictive models and the arrangements described can include a “movie success/revenue prediction system based on a variety of factors that are input into the system to predict the likely box office success (revenue) of a release of the film. Such a tool would be very useful for movie studios and movie distribution companies. Other WISDOM predictive models and the arrangements described can include a “music prediction system” where based on a variety of factors inputted into the system various elements of music (lyrics, and score) are determined. Other predictive models and the arrangements described can include a “political behavior prediction” system in which political behaviors are predicted based on a variety of factors inputted into the system. Exemplary behaviors could include topics such as electability, voting records, and poll results.”); 
and providing the prediction for presentation (Poulin Par. 82- “Referring now to FIG. 4A, the results of a search of future probability models provides exemplary results as in interface 100, as shown. These results denote the user defined name of the model, a description of the model, the url (location) of the model, the data size, the timestamp, and the access level for the user viewing the search result. When the search user clicks on the access level they are prompted with various options of access depending on the level defined by the predictive model's author. In this example the access level is ‘Private: For Sale’ and the price is $10,000.”).
and a processor for executing the computer program code (Poulin Par. 113- “The invention can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations thereof. Apparatus of the invention can be implemented in a computer program product tangibly embodied in a computer and/or a machine-readable storage device for execution by a programmable processor; and method actions can be performed by a programmable processor executing a program of instructions to perform functions of the invention by operating on input data and generating output.”).
Bonet and Poulin are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet, as taught by Poulin, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bonet with the motivation of using analysis that is related to the probability of a model predicting that the future event will occur such as movie success/revenue predictions (Poulin Par.10).
Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonet et al., US Publication No. 20140111693 A9, [hereinafter Bonet], in view of Poulin., US Publication No. 20120310785 A1, [hereinafter Poulin] and in further view of Ryles et al., US Publication No. 20060235783 A1, [hereinafter Ryles].
Regarding Claim 8 and Claim 17,
Bonet in view of Poulin teach the computer-implemented method of claim 7,… and the non-transitory computer-readable storage medium of claim 16,…
wherein the performance data for a movie includes a budget and total worldwide box office receipts, (Bonnet- Par. 210-“An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”; Par. 215-“During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”); 

Bonet in view of Poulin fail to teach the following features taught by Ryles:
and calculating the average performance comprises: calculating, for each movie in the set of similar movies, a budget to box office metric by dividing the total worldwide box office receipts by the budget; (Ryles Par. 17-18-“ In one example, a clustering and regression of past film projects identified production budget, star power, director power, genre rank, rating rank and release date as good predictive characteristics. Production budget measures the amount budgeted (or actually used) for production of a film project. Star power and director power are measures of the importance or value of the actors/actresses and director, respectively. In one approach, these quantities are based on the revenue performance of past film projects for the actors/actresses and/or director. Genre rank takes into account the genre of the film project (e.g., science fiction, thriller, animation, etc.). Rating rank is based on the film's rating (e.g., G, PG, R, etc.). Release date is based on the release date of the film. Cluster and/or regression analysis of past film projects is used to group these predictive characteristics into a few clusters (typically two or three). The covariance between different predictive characteristics is calculated based on past film projects. In order to predict the risk and return for a portfolio of new film projects, each film project is classified into a segment based on the predictive characteristics for that film project. The film project is assumed to follow the statistical financial model for that segment, which is calculated based on past film projects in the same (or similar) segments. The predicted performance of the portfolio can be calculated by combining the statistical models for each of the individual film projects in the portfolio, taking into account covariance of the different quantities. In a well constructed portfolio, the covariance will reduce the risk of the overall portfolio. “Par. 67-68- ROI calculations; 
 summing the calculated budget to box office metrics to generate a sum total; and dividing the sum total by the number of movies in the set of similar movies (Ryles Par. 67- “FIGS. 12-13 show the dependence of revenue (or log(revenue)) with respect to the predictive characteristics ProductionBudget and DirectorHitRatio. FIG. 12 plots log(total film revenue) as a function of log(ProductionBudget) for the different film projects in the training set. Different symbols represent different release years. There is a good correlation between revenue and ProductionBudget, although lower-budget film projects have significantly more variability. The relationship between revenue and ProductionBudget also appears to be fairly stable over time.”; Par. 68-“ FIG. 13 plots return on investment (ROI) as a function of ProductionBudget for three different values of DirectorHitRatio. ROI is defined as the (expected revenue−ProductionBudget)/ProductionBudget. Curve 1300 is for a DirectorHitRatio of 0, curve 1310 is for a DirectorHitRatio of 1, and curve 1320 is for a DirectorHitRatio of 2. ROI increases as the DirectorHitRatio the DirectorHitRatio increases. However, an increase from 0 to 1 appears to have a larger effect at lower ProductionBudgets, and an increase from 1 to 2 appears to have a larger effect at higher ProductionBudgets. Heuristically, a little increase in director skill (increase in DirectorHitRatio from 0 to 1) helps smaller projects more, and the use of star directors (increase in DirectorHitRatio from 1 to 2) seems to help larger projects more.”).

Regarding Claim 9 and Claim 18,
Bonet in view of Poulin teach the computer-implemented method of claim 7,… and  the non-transitory computer-readable storage medium of claim 16,…
Bonet in view of Poulin fail to teach the following features taught by Ryles:
wherein the performance data for a movie includes total worldwide box office receipts and domestic box office receipts, and calculating the average performance comprises: calculating, for each movie in the set of similar movies, a domestic percentage metric by dividing the domestic box office receipts by the total worldwide box office receipts; summing the calculated domestic percentage metrics to generate a sum total; and dividing the sum total by the number of movies in the set of similar movies. (Ryles Par. 46-“ FIGS. 2A-2B show two example clusterings. In these examples, film revenue is clustered as a function of ProductionBudget. Net revenue available to a major studio is used as the measure of revenue, although other measures could also be used. Film net cash flow, domestic box domestic box office, international box office, DVD sales, and cable/TV sales are some examples. In FIG. 2A, the past film projects are grouped into two clusters. In FIG. 2B the past projects are grouped into three clusters. The vertical line(s) shows the cluster boundaries, as does the legend "Cutoff=xxx." The other legends give statistics for each cluster. For example, in FIG. 2A, the cutoff between the low revenue cluster and the high revenue cluster occurs at a ProductionBudget of $60 million. The low revenue cluster has a mean value (Mean) of $74 million, a standard deviation (StdDev) of $76.3 million, a mean cluster distance (Mean Dist) of 63.6, a variance of cluster distance (CVDist) of 0.9, and the cluster contains a total number of observations (Nobs) of 449.”)
Bonet, Poulin and Ryles are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet in view of Poulin, as taught by Ryles, by performing additional statistial analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bonet in view of Poulin with the motivation of predicting the risk and return of a portfolio of entertainment projects, such as in the fields of film, TV broadcast, music and sports. (Ryles Par.3).
Regarding Claim 10 and Claim 19,
Bonet in view of Poulin teach the computer-implemented method of claim 7,… and the non-transitory computer-readable storage medium of claim 16,…

wherein the performance data for a movie includes total domestic box office receipts and domestic opening weekend box office receipts, and calculating the average performance comprises: calculating, for each movie in the set of similar movies, a first weekend multiplier by dividing the total domestic box office receipts by domestic opening weekend box office receipts; summing the calculated first weekend multipliers to generate a sum total; and dividing the sum total by the number of movies in the set of similar movies. (Ryles Par. 43-“These sources contain large amounts of information about past film projects. This information can be financial (e.g., film budget, box office revenue, DVD revenue, etc.) as well as non-financial (e.g., cast, director, MPAA rating, etc.). Some examples of film attributes include ProductionBudget, Print & Advertising Budget, Cost/Expense, Language (w/ and w/o subtitles), subtitles), Sequel/Prequel, Effects (special/technical), Forecast/Projection (revenue, etc.), Format (Color, B & W, Colorized, Silent vs. Talking), Genre/Plot, Location (film setting), Studio (major vs. indie), Distributor/tion, Rating (MPAA/CARA), Release (date, schedule, season, timing, holiday--age specific and seasonal), Run Time (minutes), Soundtrack/Composer, Title (new release, post-theatrical release such as to home DVD/video), Awards (Audience, People's Choice, Oscar, Golden Globe, Festival, etc.), Intensity of Competition, Domestic Box Office Earnings (early/first wk. %--"legs", daily, weekend, weekly, monthly, annual, all-time, holiday, gross, net, adjusted), Geography (distribution of theater release locales), Number of Prints, Reviews (Critical, Public/Audience), Screen/Theater Count (open, close, apex/widest number), Test-Screening/Sneak Preview, Ticket (prices), Weeks Run/Rank, and Target Market (Demographics, Geographic, Media, Ancillary).”; Par. 46-“ FIGS. 2A-2B show two example clusterings. In these examples, film revenue is clustered as a function of ProductionBudget. Net revenue available to a major studio is used as the measure of revenue, although other measures could also be used. Film net cash flow, domestic box domestic box office, international box office, DVD sales, and cable/TV sales are some examples. In FIG. 2A, the past film projects are grouped into two clusters. In FIG. 2B the past projects are grouped into three clusters. The vertical line(s) shows the cluster boundaries, as does the legend "Cutoff=xxx." The other legends give statistics for each cluster. For example, in FIG. 2A, the cutoff between the low revenue cluster and the high revenue cluster occurs at a ProductionBudget of $60 million. The low revenue cluster has a mean value (Mean) of $74 million, a standard deviation (StdDev) of $76.3 million, a mean cluster distance (Mean Dist) of 63.6, a variance of cluster distance (CVDist) of 0.9, and the cluster contains a total number of observations (Nobs) of 449.”)
Bonet, Poulin and Ryles are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet in view of Poulin, as taught by Ryles, by performing additional statistial analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bonet in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. US 20110087518A1 to Schermer.- Abstract-“This invention relates to methods for quantifying the relative value of a movie concept, script, treatment or other representation of a movie prior to spending substantial amounts of money on fully producing it. The decisions to make major investments in large budget movies and smaller investments in mid sized budget movies, and even to make what might be considered comparatively minor investments, such as by indie filmmakers—although not necessarily minor investments to the indie filmmakers—in what are small budget movies, are greatly enhanced by a method that allows for some quantitative feedback on the potential for success of a movie.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).

	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624